DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments filed 09/26/2022 have been entered. Claims 1-27 are pending in the application. Claims 8-10, 12-13, 16, and 20 are cancelled. New claims 21-27 have been added. 

Response to Arguments
Applicant’s amendments to the claims have overcome each and every objection and 112(a) and 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/24/2022, hereinafter NFOA0624.
Applicant’s arguments with respect to claims 1-7, 9-11, 14-15, 17-19, and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See below for discussion of amended claim limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11, 14-15, 17-19, and 21-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

With respect to representative Claim 1, the following limitations are recited:
“computing…a fixed capacity cost for respective tenants of the plurality of tenants  based on the collected storage capacity data for the at least one server”, “mapping…the one or more workloads to at least one of a storage processor computing workload, a disk input-output workload and a data transfer workload of the at least one server”, and “computing a dynamic data access cost for the respective tenants of the plurality of tenants based on the collected data on the performance of the one or more workloads”.
These limitations are directed to an abstract idea and would fall within the “Mathematical Concepts” grouping of abstract ideas. This interpretation is supported in the specification as shown by page 11, lines 23-17, page 11, lines 17-20, and page 12, lines 1-4, respectively, the first and third of which recite formulas for the fixed cost on capacity as $ per hour per G and for the dynamic usage as $ per G per read or write, respectively.
Similar limitations comprise the abstract ideas of claims 14 and 17.

This judicial exception is not integrated into a practical application.
In particular, the claims recite the following additional elements 
In Claim 1: “A method, comprising: collecting, via at least one processing device, storage capacity data from at least one agent component associated with at least one server in a data storage system, wherein the data storage system is operated by a storage provider entity for a plurality of tenants, and wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state; via the at least one processing device; collecting, via the at least one processing device, data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server by the respective tenants of the plurality of tenants, wherein the one or more workloads comprise at least one of a read operation, a write operation, a backup operation and a data de-deduplication operation, and wherein the collecting of the data on the performance of the one or more workloads comprises…via the at least one processing device; via the at least one processing device”. 
In Claim 14: “A computer program product comprising a non-transitory processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by a processor of a processing device implement the steps of: collecting storage capacity data from at least one agent component associated with at least one server in a data storage system, wherein the data storage system is operated by a storage provider entity for a plurality of tenants, and wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state; collecting data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server by the respective tenants of the plurality of tenants, wherein the one or more workloads comprise a read operation, a write operation, a backup operation and a data de-deduplication operation”.
In Claim 17: “An apparatus comprising: a memory; and a processor operatively coupled to the memory and configured to: collect storage capacity data from at least one agent component associated with at least one server in a data storage system, wherein the data storage system is operated by a storage provider entity for a plurality of tenants, and wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state; collect data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server by the respective tenants of the plurality of tenants, wherein the one or more workloads comprise a read operation, a write operation, a backup operation and a data de-deduplication operation”.

The additional elements in the claims, such as collecting storage capacity data (Claims 1, 14, and 17), and collecting data on performance of one or more workloads (Claims 1, 14, and 17) represent mere extra-solution data gathering steps necessary to execute the abstract idea.
According to the October 2019 update, these above steps are “performed in order to gather data for the mathematical concepts step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
The additional elements in the claims such as a “processing device/processor” (in Claims 1, 14, and 17), a “non-transitory processor-readable storage medium” (in Claim 14), a “memory” (in Claim 17) are generic computer equipment/components that are generally recited and, therefore, are not qualified as particular machines. 
The remaining additional elements discuss the particular parameters which the data represents, and as such are merely an indication of the field of use, not an integration into a practical application.
As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Therefore, the claims are directed to a judicial exception and require further analysis under Step 2B.
Under the Step 2B analysis, we consider whether the claim that recites a judicial exception contains additional elements that amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “collecting storage capacity data” and similarly with regards to “collecting data on performance of one or more workloads” are viewed as insignificant extra-solution activity as mere data gathering in a conventional way and, therefore, does not provide an inventive concept.  
The additional elements in the claims such as a “server”, a “processor/processing device” , “software programs”, taken alone, do not amount to significantly more than the above-identified judicial exception, and are viewed are generic computer equipment or devices. 

Considering the claims as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way, as the data is merely collected and manipulated, and not applied in any particular fashion.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception, because the remaining elements amount to mere extra-solution data gathering, field of use limitations, or generic equipment such as generic computer equipment (i.e. processors, servers, etc.). 
The independent claims, therefore, are not patent eligible.

Dependent claims 2-3, 5-7, 11, 15, 18-19, 21-27 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below:  there are no additional elements in these dependent claims that add a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
Claims 2-3, 5, 15, 18, 19, and 21-27 further limit the abstract idea with additional abstract ideas (i.e. correlating costs, computing values based on the correlating, correlating factors) and thus the claims are still directed to an abstract idea without significantly more.
Claims 5-7, 11, 19, and 25 recite limitations regarding the specifics of the contribution factors, the data, and the workloads, which are merely an indication of the field of use and the type of data gathered by the data gathering steps, and thus are not significantly more than the abstract idea.
In conclusion, these dependent claims are not eligible for substantially similar reasons as discussed with regards to Claims 1, 14, and 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 11, 14-15, 17-19, and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwala (US 2012/0254640 A1) in view of Ferris (US 2012/0131161 A1) and Parab (US 2012/0084261 A1).

Regarding Claim 1, Agarwala teaches a method, comprising: 
collecting, via at least one processing device, storage capacity data ([0061]: “The device models indicate an energy consumption rate/information about the resources/components/devices in the discovered ESS. Such information can also include a current load on each component/resource, a capacity of each component/resource, and a rate at which each resource/component/device consumes energy under a given load and/or available capacity.”) from at least one agent component ([0054]-[0055]) associated with at least one server in a data storage system ([0002]: “These resources may include such things as physical or logical computing engines, servers and devices, device memory, and storage devices.”; [0004]: “Embodiments of the present invention provide an approach to provision storage resources (e.g., across an enterprise storage system (ESS) such as a general parallel file system (GPFS) or the like) for different workloads in an energy efficient manner”), wherein the data storage system is operated by a storage provider entity for a plurality of tenants ([0026]: “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model”), 
collecting, via the at least one processing device, data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server by the respective tenants of the plurality of tenants, wherein the one or more workloads comprise at least one of a read operation, a write operation… ([0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”), and wherein the collecting of the data on the performance of the one or more workloads comprises mapping, via the at least one processing device, the one or more workloads to at least one of a storage processor computing workload, a disk input-output workload and a data transfer workload of the at least one server ([0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”); and 
computing, via the at least one processing device, a dynamic data access cost for the respective tenants of the plurality of tenants based on the collected data on the performance of the one or more workloads ([0054]: “Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.”).  
Agarwala does not explicitly teach wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state and computing, via the at least one processing device, a fixed capacity cost for respective tenants of the plurality of tenants  based on the collected storage capacity data for the at least one server and a backup operation and a data de-deduplication operation.
Ferris teaches wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state ([0029]: “The cloud management system 104 can further generate records of the usage of instantiated virtual machines to permit tracking, billing, and auditing of the services consumed by the user according to the pricing policies of new cloud 102. In embodiments, the cloud management system 104 can for example meter the usage and/or duration of the set of instantiated virtual machines 116, to generate subscription billing records for a user that has migrated to new cloud 102 and launched those machines. Other billing or value arrangements are possible.”; [0053]: “the set of usage histories can correspond to resource usage by end users and costs to end users in a respective set of clouds other than the new cloud. In embodiments, the resource usage can be any processing or consumption metrics related to hardware, storage, software, or other resources within the other clouds.”) and computing, via the at least one processing device, a fixed capacity cost for respective tenants of the plurality of tenants  based on the collected storage capacity data for the at least one server ([0040], [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include teach wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state and computing, via the at least one processing device, a fixed capacity cost for respective tenants of the plurality of tenants  based on the collected storage capacity data for the at least one server, as taught by Ferris.
Doing so would allow one, as taught by Ferris [0029], to “generate records of the usage of instantiated virtual machines to permit tracking, billing, and auditing of the services consumed by the user according to the pricing policies”.
Agarwala in view of Ferris does not explicitly teach a backup operation and a data de-deduplication operation.
Parab teaches a backup operation and a data de-deduplication operation ([0029], [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include a backup operation and a data de-deduplication operation, as taught by Parab.
Doing so would allow one to take into account all of the contributions of the various workloads, because each workload may have “different characteristics”, as taught by Agarwala, and taking account of all of the contributions is necessary because, as taught by Agarwala, “as workloads are added to a storage cloud, the corresponding power/energy consumption goes up, which can drive up operational costs”.

Regarding Claim 2, Agarwala in view of Ferris and Parab teaches the method of claim 1.
Ferris further teaches further comprising correlating, via the at least one processing device, the fixed capacity cost and the dynamic data access cost for the respective tenants of the plurality of tenants with one or more contribution factors associated with the storage provider entity ([0015], [0029], [0040], [0048], [0053]).  

Regarding Claim 3, Agarwala in view of Ferris and Parab teaches the method of claim 2.
Ferris further teaches further comprising computing, via the at least one processing device, values allocated to the respective tenants of the plurality of tenants based on the correlating ([0048]-[0049]).  

Regarding Claim 4, Agarwala in view of Ferris and Parab teaches the method of claim 3.
Agarwala further teaches further comprising transmitting, via a communication network, the computed values to the respective tenants of the plurality of tenants ([0025]: “capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms”; [0028]: “Resource usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service”).  

Regarding Claim 5, Agarwala in view of Ferris and Parab teaches the method of claim 2.
Ferris further teaches further comprising correlating, via the at least one processing device, a service level agreement value factor with the one or more contribution factors associated with the storage provider entity, wherein the service level agreement value factor comprises a value associated with one or more performance guarantees agreed upon between the storage provider entity and the respective tenants of the plurality of tenants in respective service level agreements ([0002], [0004], [0022], [0015]).  

Regarding Claim 6, Agarwala in view of Ferris and Parab teaches the method of claim 2.
Ferris further teaches wherein the one or more contribution factors comprise an asset investment value comprising a value associated with obtaining at least one of hardware and software assets for the data storage system ([0029], [0053]).  

Regarding Claim 7, Agarwala in view of Ferris and Parab teaches the method of claim 2.
Ferris further teaches wherein the one or more contribution factors comprise an information technology specialist value comprising a value associated with maintaining at least one of hardware and software assets for the data storage system ([0003], [0020]).  

Regarding Claim 11, Agarwala in view of Ferris and Parab teaches the method of claim 1.
Agarwala further teaches wherein the data transfer workload comprises a component-to-component data transfer workload (Agarwala [0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”).  

Regarding Claim 14, Agarwala teaches a computer program product comprising a non-transitory processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by a processor of a processing device implement the steps of (([0006]: “a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions…”): 
collecting storage capacity data ([0061]: “The device models indicate an energy consumption rate/information about the resources/components/devices in the discovered ESS. Such information can also include a current load on each component/resource, a capacity of each component/resource, and a rate at which each resource/component/device consumes energy under a given load and/or available capacity.”) from at least one agent component ([0054]-[0055]) associated with at least one server in a data storage system ([0002]: “These resources may include such things as physical or logical computing engines, servers and devices, device memory, and storage devices.”; [0004]: “Embodiments of the present invention provide an approach to provision storage resources (e.g., across an enterprise storage system (ESS) such as a general parallel file system (GPFS) or the like) for different workloads in an energy efficient manner”), wherein the data storage system is operated by a storage provider entity for a plurality of tenants ([0026]: “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model”); 
collecting data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server by the respective tenants of the plurality of tenants, wherein the one or more workloads comprise a read operation, a write operation… ([0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”), and wherein the collecting of the data on the performance of the one or more workloads comprises mapping the one or more workloads to at least one of a storage processor computing workload, a disk input-output workload and a data transfer workload of the at least one server ([0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”); and 
computing a dynamic data access cost for the respective tenants of the plurality of tenants based on the collected data on the performance of the one or more workloads ([0054]: “Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.”).  
Agarwala does not explicitly teach wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state and computing a fixed capacity cost for respective tenants of the plurality of tenants based on the collected storage capacity data for the at least one server and a backup operation and a data de-deduplication operation.
Ferris teaches wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state ([0029]: “The cloud management system 104 can further generate records of the usage of instantiated virtual machines to permit tracking, billing, and auditing of the services consumed by the user according to the pricing policies of new cloud 102. In embodiments, the cloud management system 104 can for example meter the usage and/or duration of the set of instantiated virtual machines 116, to generate subscription billing records for a user that has migrated to new cloud 102 and launched those machines. Other billing or value arrangements are possible.”; [0053]: “the set of usage histories can correspond to resource usage by end users and costs to end users in a respective set of clouds other than the new cloud. In embodiments, the resource usage can be any processing or consumption metrics related to hardware, storage, software, or other resources within the other clouds.”) and computing a fixed capacity cost for respective tenants of the plurality of tenants based on the collected storage capacity data for the at least one server ([0040], [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include teach wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state and computing a fixed capacity cost for respective tenants of the plurality of tenants based on the collected storage capacity data for the at least one server, as taught by Ferris.
Doing so would allow one, as taught by Ferris [0029], to “generate records of the usage of instantiated virtual machines to permit tracking, billing, and auditing of the services consumed by the user according to the pricing policies”.
Agarwala in view of Ferris does not explicitly teach a backup operation and a data de-deduplication operation.
Parab teaches a backup operation and a data de-deduplication operation ([0029], [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include a backup operation and a data de-deduplication operation, as taught by Parab.
Doing so would allow one to take into account all of the contributions of the various workloads, because each workload may have “different characteristics”, as taught by Agarwala, and taking account of all of the contributions is necessary because, as taught by Agarwala, “as workloads are added to a storage cloud, the corresponding power/energy consumption goes up, which can drive up operational costs”.

Regarding Claim 15, Agarwala in view of Ferris and Parab teaches the computer program product of claim 14.
Ferris further teaches wherein the one or more software programs further implement the step of correlating the fixed capacity cost and the dynamic data access cost for the respective tenants of the plurality of tenants with one or more contribution factors associated with the storage provider entity ([0015], [0029], [0040], [0048], [0053]).

Regarding Claim 17, Agarwala teaches an apparatus comprising:
a memory; and 
a processor operatively coupled to the memory and configured to ([0006]: “a bus; a processor coupled to the bus; and a memory medium coupled to the bus, the memory medium comprising instructions…”): 
collect storage capacity data ([0061]: “The device models indicate an energy consumption rate/information about the resources/components/devices in the discovered ESS. Such information can also include a current load on each component/resource, a capacity of each component/resource, and a rate at which each resource/component/device consumes energy under a given load and/or available capacity.”) from at least one agent component ([0054]-[0055]) associated with at least one server in a data storage system ([0002]: “These resources may include such things as physical or logical computing engines, servers and devices, device memory, and storage devices.”; [0004]: “Embodiments of the present invention provide an approach to provision storage resources (e.g., across an enterprise storage system (ESS) such as a general parallel file system (GPFS) or the like) for different workloads in an energy efficient manner”), wherein the data storage system is operated by a storage provider entity for a plurality of tenants ([0026]: “the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model”); 
collect data on performance of one or more workloads by the at least one server in connection with accessing data stored on the at least one server by the respective tenants of the plurality of tenants, wherein the one or more workloads comprise a read operation, a write operation… ([0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”), and wherein the collecting of the data on the performance of the one or more workloads comprises mapping the one or more workloads to at least one of a storage processor computing workload, a disk input-output workload and a data transfer workload of the at least one server ([0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”; [0055]: “Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing; and storage resource allocation. As mentioned above, all of the foregoing examples described with respect to FIG. 3 are illustrative only, and the invention is not limited to these examples.”); and 
compute a dynamic data access cost for the respective tenants of the plurality of tenants based on the collected data on the performance of the one or more workloads ([0054]: “Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.”).  
Agarwala does not explicitly teach wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state and compute a fixed capacity cost for respective tenants of the plurality of tenants based on the collected storage capacity data for the at least one server and a backup operation and a data de-deduplication operation.
Ferris teaches wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state ([0029]: “The cloud management system 104 can further generate records of the usage of instantiated virtual machines to permit tracking, billing, and auditing of the services consumed by the user according to the pricing policies of new cloud 102. In embodiments, the cloud management system 104 can for example meter the usage and/or duration of the set of instantiated virtual machines 116, to generate subscription billing records for a user that has migrated to new cloud 102 and launched those machines. Other billing or value arrangements are possible.”; [0053]: “the set of usage histories can correspond to resource usage by end users and costs to end users in a respective set of clouds other than the new cloud. In embodiments, the resource usage can be any processing or consumption metrics related to hardware, storage, software, or other resources within the other clouds.”) and compute a fixed capacity cost for respective tenants of the plurality of tenants based on the collected storage capacity data for the at least one server ([0040], [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include teach wherein the storage capacity data comprises storage capacity used by the at least one server when the data storage system is in an idle state and computing a fixed capacity cost for respective tenants of the plurality of tenants based on the collected storage capacity data for the at least one server, as taught by Ferris.
Doing so would allow one, as taught by Ferris [0029], to “generate records of the usage of instantiated virtual machines to permit tracking, billing, and auditing of the services consumed by the user according to the pricing policies”.
Agarwala in view of Ferris does not explicitly teach a backup operation and a data de-deduplication operation.
Parab teaches a backup operation and a data de-deduplication operation ([0029], [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala to include a backup operation and a data de-deduplication operation, as taught by Parab.
Doing so would allow one to take into account all of the contributions of the various workloads, because each workload may have “different characteristics”, as taught by Agarwala, and taking account of all of the contributions is necessary because, as taught by Agarwala, “as workloads are added to a storage cloud, the corresponding power/energy consumption goes up, which can drive up operational costs”.

Regarding Claim 18, Agarwala in view of Ferris and Parab teaches the apparatus of claim 17.
Ferris further teaches wherein the processor is further configured to correlate the fixed capacity cost and the dynamic data access cost for the respective tenants of the plurality of tenants with one or more contribution factors associated with the storage provider entity ([0015], [0029], [0040], [0048], [0053]).  

Regarding Claim 19, Agarwala in view of Ferris and Parab teaches the apparatus of claim 18.
Ferris further teaches wherein the processor is further configured to correlate a service level agreement value factor with the one or more contribution factors associated with the storage provider entity, wherein the service level agreement value factor comprises a value associated with one or more performance guarantees agreed upon between the storage provider entity and the respective tenants of the plurality of tenants in respective service level agreements ([0002], [0004], [0022], [0015]).  

Regarding Claim 21, Agarwala in view of Ferris and Parab teaches the apparatus of claim 17. 
Ferris further teaches wherein, in computing the dynamic data access cost, the processor is configured to: 
compute a first designated monetary amount per memory unit…for the respective tenants of the plurality of tenants ([0041]); and 
compute a second designated monetary amount per memory unit…for the respective tenants of the plurality of tenants ([0041]).  
Agarwala in view of Ferris does not explicitly teach compute a first designated monetary amount per memory unit per read and compute a second designated monetary amount per memory unit per write (Emphasis added by Examiner).
However, Agarwala further teaches [0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”, which would also result in an associated amount of cost for the corresponding workloads, including the read-write ratio being varied. Agarwala further teaches [0054]: “Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.”
Combined with Ferris’s teaching of variable $ per G of data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala in view of Ferris to explicitly include per read and per write values.
Doing so would allow one to vary the cost per amount of memory as in Ferris based on the workload completed, as suggested by Agarwala’s teaching of different workloads having different consumption based on relative amounts of read or write operations. One would be motivated to do so in order to properly charge a consumer based on the amount of energy consumed by the corresponding workloads, which would necessarily entail an associated cost.

Regarding Claim 22, Agarwala in view of Ferris and Parab teaches the apparatus of claim 17.
Ferris further teaches wherein, in computing the fixed capacity cost, the processor is configured to compute a designated monetary amount per time period per memory unit of the storage capacity used by the at least one server for the respective tenants of the plurality of tenants ([0041]).  

Regarding Claim 23, Agarwala in view of Ferris and Parab teaches the computer program product of claim 14, wherein, in computing the dynamic data access cost, the one or more software programs implement the steps of: 
computing a first designated monetary amount per memory unit…for the respective tenants of the plurality of tenants ([0041]); and 
computing a second designated monetary amount per memory unit…for the respective tenants of the plurality of tenants ([0041]).  
Agarwala in view of Ferris does not explicitly teach computing a first designated monetary amount per memory unit per read and computing a second designated monetary amount per memory unit per write (Emphasis added by Examiner).
However, Agarwala further teaches [0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”, which would also result in an associated amount of cost for the corresponding workloads, including the read-write ratio being varied. Agarwala further teaches [0054]: “Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.”
Combined with Ferris’s teaching of variable $ per G of data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala in view of Ferris to explicitly include per read and per write values.
Doing so would allow one to vary the cost per amount of memory as in Ferris based on the workload completed, as suggested by Agarwala’s teaching of different workloads having different consumption based on relative amounts of read or write operations. One would be motivated to do so in order to properly charge a consumer based on the amount of energy consumed by the corresponding workloads, which would necessarily entail an associated cost.

Regarding Claim 24, Agarwala in view of Ferris and Parab teaches the computer program product of claim 14.
Ferris further teaches wherein, in computing the fixed capacity cost, the one or more software programs implement the step of computing a designated monetary amount per time period per memory unit of the storage capacity used by the at least one server for the respective tenants of the plurality of tenants ([0041]).  

Regarding Claim 25, Agarwala in view of Ferris and Parab teaches the computer program product of claim 15.
Ferris further teaches wherein the one or more software programs further implement the step of correlating a service level agreement value factor with the one or more contribution factors associated with the storage provider entity, wherein the service level agreement value factor comprises a value associated with one or more performance guarantees agreed upon between the storage provider entity and the respective tenants of the plurality of tenants in respective service level agreements ([0002], [0004], [0022], [0015]).  

Regarding Claim 26, Agarwala in view of Ferris and Parab teaches the method of claim 1.
Ferris further teaches wherein computing the dynamic data access cost comprises: 
computing a first designated monetary amount per memory unit…for the respective tenants of the plurality of tenants ([0041]); and 
computing a second designated monetary amount per memory unit…for the respective tenants of the plurality of tenants ([0041]).  
Agarwala in view of Ferris does not explicitly teach computing a first designated monetary amount per memory unit per read and computing a second designated monetary amount per memory unit per write (Emphasis added by Examiner).
However, Agarwala further teaches [0003]: “Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc. In addition to the type and configuration of underlying storage resources, these workload parameters also influence the amount of energy consumed by the corresponding workloads.”, which would also result in an associated amount of cost for the corresponding workloads, including the read-write ratio being varied. Agarwala further teaches [0054]: “Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.”
Combined with Ferris’s teaching of variable $ per G of data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwala in view of Ferris to explicitly include per read and per write values.
Doing so would allow one to vary the cost per amount of memory as in Ferris based on the workload completed, as suggested by Agarwala’s teaching of different workloads having different consumption based on relative amounts of read or write operations. One would be motivated to do so in order to properly charge a consumer based on the amount of energy consumed by the corresponding workloads, which would necessarily entail a certain cost.

Regarding Claim 27, Agarwala in view of Ferris and Parab teaches the method of claim 1. 
Ferris further teaches wherein computing the fixed capacity cost comprises computing a designated monetary amount per time period per memory unit of the storage capacity used by the at least one server for the respective tenants of the plurality of tenants ([0041]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863